Opinion issued February 23, 2012.
 


 
 
 
 
In The
Court of Appeals
For The
First District of Texas
————————————
NO. 01-10-00709-CV
———————————
NELLY URIBE, Appellant
V.
WILLIE
L. HILSON, Appellee

 

 
On Appeal from the County Civil Court at Law No. 2 
Harris County, Texas

Trial Court Cause No. 959442
 

MEMORANDUM OPINION
On August 6, 2010, appellant, Nelly
Uribe, filed a notice of appeal with the trial court.[1]  The record reflects that the United States
Attorney for the Southern District of Texas filed a “Notice to State Court of
Filing of Notice of Removal” with the Harris County Clerk on June 7, 2010.  Upon the filing of said notice, removal was
effected.  See 28 U.S.C. § 1446(d).
Once a case has been removed from
state to federal court, the state court is divested of all jurisdiction
over the case.  See id.; Nat’l S.S. Co. v. Tugman, 106 U.S. 118, 122 (1882); Meyerland Co. v. Fed. Deposit Ins. Corp., 848 S.W.2d 82, 83 (Tex. 1993) (order); Stroud
v. VBFSB Holding Corp., 917 S.W.2d 75, 84 (Tex.
App.—San Antonio 1996, writ denied).  Because this case had been removed prior to appellant
filing a notice of appeal, this court lacks jurisdiction over this appeal.
On November 15, 2011, we notified
appellant that her appeal was subject to dismissal for want of jurisdiction
unless, by November 29, 2011, she filed a response showing that this Court has
jurisdiction.  Appellant did not file an
adequate response. 
Accordingly, we dismiss the appeal for
lack of jurisdiction.  We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Jennings,
Massengale, and Huddle.




[1]
             It
is unclear to which court and from what appellant is attempting to appeal.  In her notice, appellant states that “the
United States Court of Appeals has legal jurisdiction.”  Regardless of to whom or from what appellant
is seeking to appeal, this Court does not have jurisdiction.  See
28 U.S.C. § 1446(d).